-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated November 29, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/EP2018/071974 filed on 08/14/2018, and claims foreign benefit in EP17187675.8 filed on 08/24/2017.
Claim Status
Claims 1-20 are pending. Claims 1, 11, 12, 17, and 18 were amended. Claims 1-7 and 11-18 are examined. Claims 8-10, 19, and 20 are withdrawn. 
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-7 and 11-18), drawn to a dispersion containing at least A) one rhamnolipid derivatives selected from formula (I) and formula (II), in the reply filed on November 29, 2021, is acknowledged.  
Applicant’s election without traverse of rhamnolipid derivative of formula (I) wherein:
m is 0; n is 1, R1 is heptyl, R2 is heptyl, and R3 is stearyl, is acknowledged. The elected species reads on claims 1-7 and 11-18. 

The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 8-10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of October 4, 2021 was timely filed. 
Claims 1-7 and 11-18 are examined on the merits.	
Claim Objections 
Claim 1 is objected to because definitions of R1, R2, R3a, and R3b contain ungrammatical phrases. The phrases “organic radical having 2 to 24, carbon atoms” and “organic radical having 1 to 32, carbon atoms” are ungrammatical because the number range and “carbon atoms” should not be separated with a comma since the number range describes the number of “carbon atoms”.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation m=2, 1, or 0, and the claim also recites “in particular 1 or 0” which is the narrower statement of the range/limitation. Claim 1 recites the broad recitation n=1 or 0, and the claim also recites “in particular 1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the definition of R2 in claim 1, the variables are described as in particular being optionally branched, optionally substituted, in particular hydroxy-substituted, optionally unsaturated, in particular optionally mono-, bi- or tri-unsaturated alkyl radical. The definition is indefinite because it is not clear if embodiments recited after “in particular” are exemplary or required. 

 Claim 7 recites “R3 is selected from the group comprising, preferably consisting of”. The claim is indefinite because it unknown if the limitations recited after “preferably” are required or preferred. The claim is further indefinite because it recites improper Markush language by recitation of “selected from the group comprising”. If the applicant intended to recite the alternatives in a Markush group, it is recommended to amend the claim to recite “selected from the group consisting of lauryl, myristyl, palmityl, stearyl, arachidyl, and behenyl radicals”.
Claim 11 recites the limitation "the rhamnolipid derivative" in line 1. There is insufficient antecedent basis for this limitation in the claim. In the event that applicant amends claim 1 as suggested above, ground of rejection of claim 3 may be obviated by replacing the phrase with “the at least one rhamnolipid”. 
Claim 12 recites the limitation "the rhamnolipid derivative" in line 1. There is insufficient antecedent basis for this limitation in the claim. In the event that applicant amends claim 1 as suggested above, ground of rejection of claim 3 may be obviated by replacing the phrase with “the at least one rhamnolipid”. 
In claim 14, both definitions of R1 and R2 are indefinite because alternatives from which R1 is selected are not clear. The list recites 6 elements where the first four elements are separated with a comma, and fourth, fifth, and sixth elements are separated with “and”. The scope of alternatives is unclear. If applicant intended for each recited element to be an alternative, it is 
In claim 15, both definitions of R1 and R2 are indefinite because alternatives from which R1 is selected are not clear. The list recites 6 elements where the first four elements are separated with a comma, and fourth, fifth, and sixth elements are separated with “and”. The scope of alternatives is unclear. If applicant intended for each recited element to be an alternative, it is recommended to amend the claim where each element is separated with a comma, and an “and” between the last two elements in the list. 
Claim 16 is indefinite because the scope of elements B) and C) is unknown. The claim depends form claim 1, which defines component A), however claim 1 does not teach elements B) and C). For the purpose of searching and applying art, claim 16 is interpreted as a dependent of claim 3. This interpretation is logical and consistent with the application as filed. 
Claim 18 requires alkyl radicals comprising 8 to 24. The claim is indefinite because the claim does not state what is present in the alkyl radicals in the range from 8 to 24. Based on the teachings of the specification, the claim is interpreted as requiring 8 to 24 carbon atoms. 
Claims 2, 4-6, 13, and 17 are indefinite because the claims depend form and contain limitations of indefinite claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 11 requires an emulsifier comprising the rhamnolipid derivative of claim 3. Claim 11 does not further limit claim 3 because claim 3 requires the presence of the rhamnolipid derivative, at least one cosmetic oil, and water. Thus, the scope of claim 11 is broader than the scope of claim 3. 
  Claim 12 requires a dispersing aid comprising the rhamnolipid derivative of claim 3. Claim 12 does not further limit claim 3 because claim 3 requires the presence of the rhamnolipid derivative, at least one cosmetic oil, and water. Thus, the scope of claim 12 is broader than the scope of claim 3. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stipcevic (US 7,129,218 B2 Date of Patent October 31, 2006) and Song et al. (US 2004/0161444 A1 Published August 19, 2004). 
The claims encompass a dispersion containing A) at least one rhamnolipid derivative of formula (I) wherein m is 0; n is 1, R1 is heptyl, R2 is heptyl, and R3 is stearyl.
The teachings of Stipcevic are related to compositions comprising rhamnolipids as an active ingredient (Abstract). The compositions encompass cosmetic preparations and rhamnolipids have the structure of formula (I):

    PNG
    media_image1.png
    413
    507
    media_image1.png
    Greyscale

(column 3 lines 1-26). 
The composition is in the form of a dispersion or an emulsion, among others (column 5 lines 13-16). The amount of rhamnolipid ranges from 0.001 to 5% by weight (column 5 lines 20-
Stipcevic does define lower alkyl and specifically does not teach that stearyl group is encompassed by the definition of R2. 
The teachings of Song are relied upon for a definition of lower alkyl. Song teaches that lower alkyl encompasses straight chain or branched chain groups having 1 to 20 carbon atoms (paragraph 0045).
The teachings of Stipcevic and Song are related to organic compounds that contain a lower alkyl group, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a cosmetic composition in the form a dispersion comprising a rhamnolipid of formula (I) 
    PNG
    media_image2.png
    109
    390
    media_image2.png
    Greyscale
wherein R1 is an unsubstituted alpha-L-rhamnopyranosyl, R3 is –(CH2)6CH3, and R2 is a lower alkyl, with a reasonable expectation of success because Stipcevic teaches a cosmetic composition in form of a dispersion comprising rhamnolipids of formula (I) as described above. Stipcevic teaches C1-C6 linear or branched alkyl as exemplary lower alkyls and -CH3 as a preferred lower alkyl. However, the term “lower alkyl” is not limited by exemplified and preferred groups. It would have been obvious to the skilled artisan to look to Song in order to determine how many carbon atoms are known to be encompassed by “lower alkyl”. It would have been obvious to the skilled artisan to 
  Regarding claim 2, it would have been obvious to have formed the cosmetic as an emulsion because Stipcevic teaches an emulsion. 
Claim 5 is product by process claim that describes how the R3 moiety is formed. The corresponding moiety in prior art structure could have been derived from R3OH, which is a natural fatty alcohol. 
Regarding claims 6 and 7, the combination of references teaches stearyl as described above.
Regarding claim 13, prior art rhamnolipid meets the limitations of claimed formula (I) when m is 0, n is 1, R1 an organic radical having 7 carbon atoms, and R3 is aliphatic radial having 18 carbon atoms.
Regarding claim 14, prior art rhamnolipid meets the limitations of claimed formula (I) when m is 0, n is 1, R1 is –(CH2)oCH3 where o is 6, and R3 is an aliphatic radical having 18 carbon atoms. 
. 

Claims 3, 4, 11, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stipcevic and Song as applied to claims 1, 2, 5-7, 13-15 above, and further in view of Breton (US 5,989,568 Date of Patent November 23, 1999).
The teachings of Stipcevic and Song are relied upon as summarized above. Stipcevic teaches a cosmetic in the form of an emulsion, however Stipcevic does not teach components suitable for making the emulsion. 
The teachings of Breton are related to compositions for topical application to skin for the purpose of treating skin wrinkles (Abstract). Example 2 teaches an oil-in-water emulsion which contains 12.00 wt. % sunflower oil, 0.10% Na S-DHEA, among others, and water in qs 100% (column 4 lines 6-22).
The teachings of Breton and Stipcevic modified with Song are related to cosmetic compositions in the form of an emulsion, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. Since Stipcevic does not teach components suitable for making a cosmetic emulsion, a person skilled in the art would have been motived to look to Breton because Breton teaches components and their concentrations that are suitable for making a cosmetic emulsion. It would have been prima facie obvious to a person skilled in the art to have formed the emulsion to contain 0.001% to 5% by weight of the rhamnolipid of formula (I) as modified above because Stipcevic teaches that 0.001% to 5% by weight is a suitable concentration of the rhamnolipid of formula (I) in cosmetic compositions. It 
The limitations of claims 3, 4, 16, and 17 are met because the prior art emulsion contains the rhamnolipid of formula (I) in a concentration of 0.001-5% by weight which corresponds to claimed element A), 12.00 wt. % sunflower oil which corresponds to claimed component B), and 69 wt. % of water which corresponds to claimed component C). The claimed concentration ranges are obvious because they overlap with the prior art concentration ranges. 
Regarding claim 11, the combination of references teaches a rhamnolipid that is structurally identical to the claimed rhamnolipid and it would have been reasonable to expect the prior art rhamnolipid to have the same properties as the claimed lipid, including being an emulsifier. An emulsifier describes an intended use of the rhamnolipid derivative of claim 3. The prior art rhamnolipid could have been used as an emulsifier. 
 Regarding claim 12, the combination of references teaches a rhamnolipid that is structurally identical to the claimed rhamnolipid and it would have been reasonable to expect the prior art rhamnolipid to have the same properties as the claimed lipid, including being a 
Regarding claim 18, Stipvevic modified with Song teaches a linear alkyl radical comprising 18 carbon atoms. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617